DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1, Figs. 1-3, 14, drawn to a flat toothed disk having u-shaped gullets, inserts, and single bevels extending from a cutting edge through the gullet, in the reply filed on 6/24/2022 is acknowledged.
The traversal is on the grounds that the relationship between the species is a close one, in each instance there being essentially the same physical and procedural concepts in the broad aspects of the invention.  Applicant further submits that the fields of search involved in examining the claims as grouped would, as a practical matter, be essentially co-extensive and the best interests of the public would be served by having all of the claimed subject matter in the same application.
This is not found persuasive because, while it may be true that portions of the search for each species would overlap in the CPC symbols searched, this does not negate that each of the species would require searching for particular features related thereto which would not be required in other species.  Given that numerous species of the invention are disclosed, the structural differences of which being more than obvious variations, and that as many as 9 of those distinct species were originally claimed, it is maintained that these distinct species constitute a search burden.
The requirement is still deemed proper and is therefore made FINAL.
Applicant indicates that claims 26-27 read on the elected species, but then indicates that claims 26-27 have been withdrawn from consideration as being directed to a nonelected invention.  An amended set of claims including status indicators for each claim has not been provided.  However, it appears that claims 26-27 do read on the elected species, and further claims depending on claim 26 have not been withdrawn.  Thus, claims 26-27 will be examined.
Applicant indicates claims 4-7 and 34-36 as drawn to the elected species.  However, claims 4-7 and 34-36 include a second inner bevel, which is drawn to drawn to non-elected species 5-7.  Claims 4-7 and 34-36 are therefore treated as withdrawn.
Applicant indicates claim 8 as drawn to the elected species.  However, claim 8 includes three bevels, leaving only the disclosed options of a second inner bevel and/or a backside bevel (as evidenced by claim 9, wherein the second and third bevels are a second inner bevel and a backside bevel, and as evidenced by the disclosure, wherein all wheels disclosed having three distinct bevels are drawn to non-elected species), which is drawn to species 2-7.  Claim 8 is therefore treated as withdrawn.

Drawings
The drawings are objected to because a Fig. 33 is missing; rather, Figs. 32A-I are repeated, only changing reference number 3200 to 3300.
The drawings are objected to because reference character 61150 (Fig. 63) should be 63150.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 100, 200…700, 900, 1100…2000, 2200…4400, 4600, 5100, 5800 (Figs. 1-7, 9, 11-20, 22-44, 46, 51, 58); 412 (Fig. 4); 1032 (Fig. 10); 1410, 1420, 1450, 1460 (Fig. 14); 5710, 5720 (Fig. 58); 62138 (Fig. 62a); 66138 (Fig. 66).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because “tiling” (line 2) should be --tilling--.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: “to a manageable” ([0003], line 4) is seemingly incomplete.  
Appropriate correction is required.

Claim Objections
Claim 26 is objected to because of the following informalities:  “soild” (line 17) should be --soil--.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 10, 12, 23, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 10,506,754. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. 10,506,754 present all of the limitations claimed in the pending application as best understood, and thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to present such limitations as claimed.
Regarding claim 1 of the instant application, claim 1 of U.S. 10,506,754 recites (referencing line numbers from Col. 26 of the patent) a coulter blade for altering soil and surface stubble (line 19), comprising: a discoidal coulter blade having a blade circumference (line 22) forming a blade outer edge, lateral sides (lines 22-23) and a blade center point (hub; line 25) and being configured for detachably mounting to an implement (lines 27-28); a plurality of teeth (line 29) configured proximal to and integral with the blade circumference, each one of the plurality of teeth having a gullet adjacent thereto (line 30-31), each one of the plurality of teeth having a cutting edge and a back edge (line 32-33), the back edge longitudinally opposite the cutting edge (line 37-38), the cutting edge configured to cut the surface stubble and the soil, the back edge configured for driving the discoidal coulter blade as the soil acts on the back edge (lines 40-43), the cutting edge continuing through the gullet (the cutting edge and the adjacent gullet being sharpened; lines 46-50); one or more of the lateral sides having at least one bevel sharpened at a first bevel angle, the at least one bevel being located at a location between the blade center point and the blade outer edge (lines 46-50; sharpened edges being bevels at the blade outer edge); the cutting edge of the plurality of teeth being shaped in a sabre or curved shape extending from a tooth tip into the gullet and continuing into the back edge (lines 32-38); whereby said discoidal coulter blade rotationally interacts with the soil to translate in a forward direction (lines 56-57).
Regarding claim 2 of the instant application, claim 1 of U.S. 10,506,754 recites wherein the inside bevel extends along the cutting edge through the gullet (the cutting edge and the adjacent gullet being sharpened; lines 46-50).
Regarding claim 10 of the instant application, claim 1 of U.S. 10,506,754 recites wherein the gullet has a U-shape (the gullet being rounded; line 44).
Regarding claim 12 of the instant application, claim 1 of U.S. 10,506,754 recites wherein the inside bevel extends from the cutting edge of the teeth through the gullet (the cutting edge and the adjacent gullet being sharpened; lines 46-50).
Regarding claim 23 of the instant application, claim 16 of U.S. 10,506,754 recites wherein the discoidal coulter blade has a substantially flat shape.
Method claim 26, corresponding to the operation of the coulter blade of claim 1, of the instant application is anticipated by the operation of the coulter blade of claim 1 of U.S. 10,506,754, as well as method claim 31 of the prior application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 12, 17, 26-27, and 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 (line 1-2), claim 12 (line 1-2), and claim 26 (third to last line) each recite the limitation "the inside bevel".  There is insufficient antecedent basis for this limitation in the claim.  Claims 27 and 30 are rejected as dependent on a rejected base claim.  For further examination, the limitation will be treated as “the at least one bevel.”
Regarding claims 17 and 30, it is unclear what the metes and bounds of a “center-axis” are, for example whether it may be taken as a common rotational axis, a line of symmetry, or a physical mounting arranged between the discs.  For further examination of these claims, any arrangement resulting in the claimed disc offset will be considered as meeting this requirement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 10, 12, 23, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (U.S. 1,873,128).
Regarding claim 1, Johnson discloses (Fig. 1-11) a coulter blade for altering soil and surface stubble, comprising: a discoidal coulter blade (coulter 9) having a blade circumference forming a blade outer edge, lateral sides and a blade center point (disposed about bolt 8 and sleeve 7) and being configured for detachably mounting to an implement (seeding machine frame 2); a plurality of teeth configured proximal to and integral with the blade circumference, each one of the plurality of teeth having a gullet adjacent thereto, each one of the plurality of teeth having a cutting edge (edge 20) and a back edge (wall 19), the back edge longitudinally opposite the cutting edge, the cutting edge configured to cut the surface stubble and the soil, the back edge configured for driving the discoidal coulter blade as the soil acts on the back edge (Page 2, lines 57-74), the cutting edge continuing through the gullet (as best shown in Fig. 9); one or more of the lateral sides having at least one bevel sharpened at a first bevel angle (being sharpened as best shown in Fig. 9), the at least one bevel being located at a location between the blade center point and the blade outer edge; the cutting edge of the plurality of teeth being shaped in a sabre or curved shape extending from a tooth tip into the gullet and continuing into the back edge; whereby said discoidal coulter blade rotationally interacts with the soil to translate in a forward direction.
Regarding claim 2, Johnson further discloses that the at least one bevel extends along the cutting edge through the gullet (as best shown in Fig. 11).
Regarding claim 10, Johnson further discloses (Fig. 1-11) that the gullet has a U-shape (being rounded).
Regarding claim 12, Johnson further discloses that the at least one bevel extends from the cutting edge of the teeth through the gullet (as best shown in Fig. 11).
Regarding claim 23, Johnson further discloses (Fig. 1-11) that the discoidal coulter blade has a substantially flat shape.
Regarding claim 26, Johnson discloses (Fig. 1-11) a method for altering surface stubble and soil aeration, comprising: embedding a discoidal coulter blade (coulter 9) within the soil, the discoidal coulter blade having a blade circumference forming a blade outer edge, lateral sides and a blade center point (disposed about bolt 8 and sleeve 7)and being configured for detachably mounting to an implement (seeding machine frame 2); translating the discoidal coulter blade through the soil at a depth via the implement; translating the soil as the discoidal coulter blade translates through the soil (implicit according to the working principle of the furrow opener); driving the discoidal coulter blade rotationally parallel to the blade circumference as the soil acts on a back edge of a plurality of teeth configured proximal to and integral with the blade circumference (Page 2, lines 57-74), each one of the plurality of teeth having a gullet adjacent thereto, each one of the plurality of teeth having a cutting edge and a back edge, the back edge longitudinally opposite the cutting edge, the cutting edge (edge 20) configured to cut the surface stubble and the soil, the back edge (wall 19) configured for driving the discoidal coulter blade as the soil acts on the back edge (Page 2, lines 57-74), the cutting edge continuing through the gullet (as best shown in Fig. 11), the cutting edge of the plurality of teeth being shaped in a sabre or curved shape extending from a tooth tip into the gullet and continuing into the back edge; driving the discoidal blade rotationally parallel to the blade circumference as the soil acts on one or more of the lateral sides (implicit according to the working principle of the furrow opener) having at least one bevel sharpened at a first 75Substitute Specification - without Markings0602 CON2 CIP3bevel angle (sharpened as best shown in Fig. 9), the at least one bevel being located at a location between the blade center point and the blade outer edge; cutting the surface stubble and the soil as the soil acts on the cutting edge of the teeth and the at least one bevel (Page 2, lines 57-74); whereby said discoidal coulter blade rotationally interacts with the soil to translate in a forward direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 14, 17, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Whalen (U.S. 7,832,345).
Regarding claims 14 and 27, Johnson discloses the elements of claims 1 and 26 as described above, but does not disclose wherein a first discoidal coulter blade is mated with a second discoidal coulter blade at a blade mating point, each of the first and second discoidal coulter blades is mounted to the implement.
However, Whalen discloses (Fig. 1-7) an implement (12) having a similar coulter blade (14) having beveled teeth for cutting surface residue (Abstract), wherein a first discoidal coulter blade is mated with a second discoidal coulter blade at a blade mating point, each of the first and second discoidal coulter blades is mounted to the implement (Fig. 7).  This arrangement acts as a crop debris clearing device.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize a disc of the construction of Johnson in a mated arrangement to clear crop debris, as taught by Whalen to be a practical use of such sharpened toothed blades.  Similarly, it would have been obvious to substitute the disc blades of Whalen with that of Johnson, given their similar construction configured for the same cutting action.
Regarding claims 17 and 30, Whalen further discloses (Fig. 8) that the first and second discoidal coulter blades are arranged on a center-axis to result in an off-set.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blucher (U.S. 3,995,699) replaceable inserts for agricultural disc.
Smith (U.S. 4,059,161) tilling blade with inserts.
Fischer (U.S. 4,891,885) cutting blade having multiple bevels (Figs. 3-5, 16).
Bassett (U.S. 5,346,020) cutting blade having multiple bevels (Fig. 7).
Lefebvre (U.S. 5,704,431) replaceable curved teeth with rounded gullets and pin inserts (Fig. 12).
Tarver (U.S. 6,425,445) toothed discs arranged offset on a support (Fig. 5A-E).
Hansen (U.S. 2006/0283609) disc blade with first and second bevels (Fig. 1).
Matzunsky (U.S. 7,856,913) disc blade with first and second bevels (Fig. 5-8).
Bruce (U.S. 2011/0147018) disc blade with first and second bevels (Fig. 3-4).
Wilhelm (U.S. 9,517,571) disc blade with first and second bevels (Fig. 3, 3A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        



/I.A.N./Examiner, Art Unit 3671